 RALSTON PURINA COMPANYRalston Purina Company and American Federationof Grain Millers International Union, AFL-CIO, Petitioner. Case 26-RC-6283February 19, 1982DECISION AND DIRECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held on December 5, 1980,'and the Hearing Officer's report recommendingdisposition of same. The Board has reviewed therecord in light of the exceptions and briefs andhereby adopts the Hearing Officer's findings exceptas modified herein.2The Hearing Officer concluded that AnthonySteve Hopson is a supervisor under Section 2(11)of the Act because he excercises independent judg-ment in assigning work and preparing work sched-ules. We disagree for the following reasons.Hopson, the lead sanitarian in the Employer'ssanitation department, reports directly to PaulAveryhart, the quality supervisor who manages thesanitation department. There are six other employ-ees in the department: two sanitarians, who applypesticide and other chemicals where necessary inthe plant, and four sanitation employees, who per-form the plant's routine maintenance and cleanupwork.As lead sanitarian, it is Hopson's job to preparedaily work schedules for the department's six em-ployees. Since most of the tasks are routine andmust be performed on a regular schedule, Avery-hart prepares a log for Hopson which lists the par-ticular tasks to be performed on each day of theweek. In addition, Hopson meets with Averyharteach afternoon to discuss additional tasks to be per-formed that are not on the log and the progressbeing made on the tasks employees are currently'The election was coinducted pursuant to a Stipulatlon for Cerlifica-tion Upon Consent Eleclion The tally svas: 71 for. and 69i agaist, thePetitioner. There were 19 challenged ballots. The Acting Regional Direc-tor sustained II and sent 8 to hearing FIhe Hearing Officer sustainedseven of the remaining eight. but exceptions were filed onIly t the rulingon the ballot of Anthony Steve Hopson The Hearing O()lficcr ierruledthe challenges to the ballot of Ronnie Carl Jarnison2 In the absence ofr exceptions thereto, the Board adopts, prn,Jl,rmai, theHearing Officer's recommendation that the challenge to the ballot ofRonnie Carl Jamison he osverrulcd and thai the challenges to t he hallotsof Clifton Fiveash, Phillip Underwood, I arry (Jilmer. Jack McKItnei.eLarry Morgan, and Danny Emerson be sustainedperforming. The following morning Hopson pre-pares a list of the tasks that have to be performedthat day based on Averyhart's log, the instructionsAveryhart gave him at their meeting the previousafternoon, and his visual inspection of the premises.Then Hopson meets with the six sanitation depart-ment employees and they select the tasks they willperform during the day. As soon as Averyhart re-ports to work, Hopson shows him the daily workschedule. If any changes have to be made eitherthen or later in the day, Averyhart so instructsHopson. Also, if additional employees are needed,Averyhart hires the temporary employees and tellsHopson what tasks they are to perform. BothHopson and Averyhart monitor the employees'work throughout the day. If Hopson comes acrossa problem, he reports it to Averyhart who evalu-ates the situation himself and devises the solution.Similarly, during the day Hopson occasionally as-signs other jobs as Averyhart informs him theyneed to be performed, but the schedule is essential-ly prepared in the early morning meeting.While recognizing Averyhart's close supervisionof employees in the department, the Hearing Offi-cer concluded that Hopson was a supervisor be-cause he prepares the daily work schedules himselfand assigns work to the employees in the depart-ment. Considering that Hopson prepares the sched-ule principally from Averyhart's log and his priorafternoon meetings with Averyhart, we conclude,contrary to the Hearing Officer, that in preparingthe daily work schedules Hopson does not exercisethe independent judgment the Act requires forfinding supervisory status. See Westlake UnitedCorporation, 236 NLRB 1114 (1978). Nor does heexercise such authority when assigning work.Unlike the assistant foremen in Murray EquipmentCompany, Inc., 226 NLRB 1092 (1976), upon whichthe Hearing Officer relied, Hopson rarely assignsparticular work to particular employees. Theythemselves select their tasks for the day each morn-ing; Hopson merely prepares the list of the tasks tobe performed. As the constant communication be-tween Averyhart and Hopson demonstrates,Hopson does very little without first receivinginstructions from Averyhart. Therefore, we con-clude that, when Hopson assigns work and pre-pares the daily work schedule, he functions as theconduit for Averyhart's instructions, rather than asa supervisor himself. See Cablevision Systems Devel-opment Company, a Partnership, 251 NLRB 1319,1323 (1980).260 NLRB No. 53314 RALSTON PURINA COMPANYDIRECTIONIt is hereby directed that the Regional Directorfor Region 26 shall, within 10 days from the dateof this Decision, open and count the ballots of An-thony Steve Hopson and Ronnie Carl Jamison andthereafter prepare and cause to be served on theparties a revised tally of ballots, upon which basishe shall issue the appropriate certification.315